DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claims 33-34, 36, 38 are pending and under consideration. The amendment filed on 12/10/2021 has been entered.
Maintained/Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.
Claims  33-34, 36, 38 remain rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
This rejection is maintained in view of applicant’s amendment to bring claims 35 and 37 into base claim 33.
For the record the rejection is reiterated below.
(A) The instant claims embrace (i) a sequence that is identical to SEQ ID NO: 2 except for 1 base, which constitutes a genus of the nucleotide sequence as set forth in SEQ ID NO: 2, and the sequences is still expressed stably expressed in any cell line.
A sequence variation within a sequence that is identical to SEQ ID NO: 2 except for 1 base constitutes variations at a significant number of positions; the changes can translate to a significant number of amino acid alterations by additions and or deletions of base. However, the specification does not provide any guidance with respect to genus of modified 1 base in that is identical to SEQ ID NO: 2 having contemplated biological property being stably expressed in any cell line. Therefore, the breadth of the claims as reading on variants of that is identical to SEQ ID NO: 2 sequence is yet to be discovered.
Therefore, claims 33-34, 36, 38 remain rejected.
Given the sequence variation within a sequence that is identical to SEQ ID NO: 2 except for 1 base, thus the claims encompass an extremely broad range of possible non-coding RNA is a DNA having the said nucleotide sequences of the aforementioned nucleotide sequence.
The claims thus, embrace a claimed genus that encompasses sequences yet to be discovered and a genus a complementary sequence thereof, yet to be discovered to be expressed in any cell line.
In analyzing whether the written description requirement is met for genus claims, it is first determined whether a representative number of species have been described by their complete structure. Stiefel (Pharm, Bioprocess, 3(3); 227-247, 2015 previously cited) teaches that noncoding RNAs include small noncoding RNAs ranging from 18 to 32 nucleotides: long noncoding RNAs of more than 200 nucleotides and within the small noncoding RNAs several classes have been defined such as small Interfering RNAs (siRNA, miRNAs, piRNAs, PIWI interact RNAs, circular noncoding RNAs (circRNAs) with thousands of circular RNAs present in human and mouse tissues, piRNAs (p 228-239).
Thus, the efficacy of any possible sequence variation within a sequence that is identical to SEQ ID NO: 2 except for 1 base modality is highly unpredictable.
This unpredictability stems from an inability to predict the effects of any particular sequence on the expression or function of any target. For example, as taught by Takasaki (Methods Mal Biol. 2073; 942:17-55), while siRNA has been widely used for studying gene function, these molecules can vary markedly in gene silencing efficacy (see abstract), Although many design rules and guidelines for effective siRNAs based on various criteria have been reported, the effectiveness of an siRNA molecule varies widely depending on the target sequence selected from the target gene (see page 13). Even using the consistencies among the reported selection rules may cause the generation of candidate target sequences that are effective in silencing the gene. These rules therefore cannot estimate the probability that a candidate siRNA will actually silence the target gene (see page 18). According to Martinez-Sanchez (Biology 2013, 2, 182-205), identifying MIRNA targets is also highly unpredictable. This difficulty and the complexity of mRNA binding ta targets has resulted in the generation of a wide variety of experimental approaches (see page 190). in fact, the exact mechanisms used by miRNAs to regulate gene expression remain unclear and have been controversial subject in recent years (see page 194).
The success of antisense strategies, including anti-RNA and anti-DNA strategies are also highly unpredictable. Warzocha (Leukemia and Lymphoma, Val. 24, pp. 287-281, 1397} teach that the efficacy of antisense effects varies between different targeted sites of RNA Takasaki, Martirez-Sanchez and Warzocha, the claimed RNA and DNA molecules could not be predicted based on the targets selected or similarities to the disclosed examples therapeutics. Therefore, it is impossible for one of skill in the art to predict that any particular encompassed RNA or DNA, such as RNAI molecules and antisense oligonucleotides, would function to alter expression or function of a target gene or protein. For the skilled artisan to practice the claimed invention, a full description of the structural features that would cause a sequence variation within a sequence an RNA encoded by the nucleotide sequence identical to any of SEQ IDNO: 2 except for 1 base nucleotides constitutes variations at significant number of positions; the changes can translated to a sequence that is identical to SEQ ID NO: 2 except for 1 base, constitutes a significant number of amino acid alterations by additions of nucleotides. However, the specification does not provide any guidance with respect to genus of modified amplification sequence containing an RNA encoded by the nucleotide sequence identical to any of SEQ ID NO: 2 except for 1 base by additions and/or deletions in SEQ ID NO: 2 having contemplated biological property being capable of stably expressed two or more foreign genes. Therefore, the breadth of the claims as reading on variants and fragments of the modified amplification sequence yet to be discovered.
Without this demonstration, the skilled artisan would not be able to reasonably predict the outcome of the claimed method, i.e., would not be able to accurately predict for a gene of non-coding RNA is a DNA for any of SEQ ID NO: 2 except for 1 base by additions and/or deletions in SEQ ID NO: 2 having contemplated biological property being capable of stably expressed two or more foreign genes would be able to perform the functions in the claimed method. Therefore, for all these reasons the specification lacks adequate written description, and one of skill in the art cannot reasonably conclude that Applicant had possession of the Claimed invention at the time the instant application was filed.
Therefore, the breadth of the claims as reading on numerous SEQ ID NO: 2 sequence that is identical to SEQ ID NO: 2 except for 1 base, thus the claims encompass an extremely broad range of possible non-coding RNA is a DNA having the said nucleotide sequences of the aforementioned nucleotide sequence yet to be discovered. In view of the level of knowledge or skill in the art at the time of the invention, an Artisan of skill would not recognize from the disclosure that Applicant was in possession of the genus of numerous SEQ ID NO: 2 sequence that is identical to SEQ ID NO: 2 except for 1 base, in the universe of SEQ ID NO: 2. Thus, it is concluded that the written description requirement is not satisfied for the claimed genus.
An adequate written description of the claimed invention must include sufficient description of at least a representative number of species by actual reduction to practice, reduction to drawings, or by disclosure of relevant, identifying characteristics sufficient to show that Applicant was in possession of the claimed genus. However, factual evidence of an actual reduction to practice has not been disclosed by Applicant in the specification; nor has Applicant shown the invention was "ready for patenting" by disclosure of drawings or structural chemical formulas that show’ that the invention was complete; nor has the Applicant described distinguishing identifying characteristics sufficient to show that Applicant were in possession of the claimed invention at the time the application was filed.
Applicant claims functional represented fragments of a gene of non-coding RNA is a DNA for any of SEQ ID NO: 2 except for 1 base by additions and/or deletions in SEQ ID NO: 2 having contemplated biological property being capable of stably expressed two or more foreign genes would be able to perform the functions in the claimed method. The claims read on a 
For the skilled artisan to practice the claimed invention, a full description of the structural features that would cause a sequence variation within a sequence an RNA encoded by the nucleotide sequence identical to any of SEQ ID NOs: 2 except for 1 base nucleotides constitutes variations at a significant number of positions; the changes can translate to a significant number of amino acid alterations by additions of nucleotides.
However, the specification does not provide any guidance with respect to genus of variant sequences containing a non-coding RNA is a DNA having partial sequences of SEQ ID NO: 2 except for 1 base by additions and/or deletions having contemplated biological property being expressed in any cell line.
Therefore, the breadth of the claims as reading on variants and fragments of the modified amplification sequence yet to be discovered. Without this demonstration, the skilled artisan would not be able to reasonably predict the outcome of the claimed method, i.e., would not be able to accurately describe if a non-coding RNA is a DNA having partial sequences of SEQ ID NO: 2 except for 1 base by additions and/or deletions would be able to perform the functions in the claimed method.
Therefore, for all these reasons the specification lacks adequate written description, and one of skill in the art cannot reasonably conclude that Applicant had possession of the claimed invention at the time the instant application was filed. Accordingly, one of skill in the art would not accept the disclosure of the noted representative species as being representative of all cells as encompassed by the claims. As such, the specification fails to satisfy the requirement of 35 U.S.C. 112, first paragraph.
Response to arguments
1.	Applicant's argue that the heading of the rejection is 112 first enablement rejection while the body of the rejection is 112 first written description rejection. For the clarity of the record, in response the examiner inadvertently entered 112 first enablement rejection as a heading while it was intended to a Written description rejection heading as the body of the rejection is correctly under written description.
2.	Applicants argue (i) the amended claims do not use the open transitional phrase. The PTO assertions in the first full paragraph on page 5 of the Office Action are directed to “the open transitional phrase” in the examined claims. However, these assertions cannot be applicable to amended claims 33 and 34, which recite “the gene of a non-coding RNA is a consisting of the following nucleotide sequence: (a) SEQ ID NO: 2 or a complementary sequence thereof; or (b) a sequence that is identical to SEQ ID NO: 2 except for 1 base.” Applicants arguments have been fully considered but are not persuasive in part.
In response, in view of the applicant’s amendment to the base amendment to recite “ (a) the gene of a non-coding RNA is a DNA consisting of the following nucleotide sequence: (a) SEQ ID NO: 2 or a complementary sequence thereof;” is persuasive since it is not an open transitional phrase.
However, the recitation (b) a sequence that is identical to SEQ ID NO: 2 except for 1 base” as discussed above it a non-coding RNA is a DNA of SEQ ID NO: 2 except for 1 base by additions and/or deletions encompasses within the genus of SEQ ID NO: 2 have not been disclosed. Based upon the prior art there is expected to be sequence variation among the species of noncoding RNAs include small noncoding RNAs ranging from 18 to 32 nucleotides: long noncoding RNAs of more than 200 nucleotides and within the small noncoding RNAs several classes have been defined such as small interfering RNAs (siRNA, miRNAs, piRNAs, PIWI interact RNAs, circular noncoding RNAs (circRNAs) with thousands of circular RNAs present in human and mouse tissues, piRNAs. A sequence variation within a sequence that is identical to SEQ ID NO: 2 except for 1 base constitutes variations at a significant number of positions; the changes can translate to a significant number of amino acid alterations by additions and or deletions of base. However, the specification does not provide any guidance with respect to genus of modified 1 base in that is identical to SEQ ID NO: 2 having contemplated biological property being stably expressed in any cell line. Therefore, the breadth of the claims as reading on variants of that is identical to SEQ ID NO: 2 sequence is yet to be discovered. There is no evidence on the record of a relationship between the structures of the numerous sequence variation within a sequence that is identical to SEQ ID NO: 2 except for 1 base constitutes variations at a significant number of positions; the changes can translate to a significant number of amino acid alterations by additions and or deletions of base as embraced 
Withdrawn/Double Patenting/Necessitated by Amendment
Claims 33-34, provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4 of US 11,028,149 is withdrawn in view of the instant application amended claims 33 and 34 do not overlap with the claims 1, 4 of US 11,028,149”.
Response to arguments
The examiner thanks the applicants for acknowledging that the examiner intended to recite “claims 1, 4 of US 11,028,149” instead of “claims 7, 12 of US 11,028,149”. 
Applicants argue the claims 1, 4 of US 11,028,149 do not overlap for “establishing a cell line that stably expresses two or more foreign genes” using “the gene of a non-coding RNA, which gene is a DNA consisting of the following nucleotide sequence, wherein the first foreign gene is a taurine transporter (TAUT) gene.
This is persuasive because instant claim 33 is directed to a method for establishing a cell line that stably expresses two or more foreign genes, wherein the method comprises: transferring a first foreign gene and a gene of a non-coding RNA to a cell so that the first foreign gene and the gene of a non-coding RNA are expressed; and transferring a second foreign gene to the cell, wherein the first and second foreign genes are difficult to express at the same time in a cell line, in which transferring the gene of a non-coding RNA was not performed, the first and second foreign genes are protein-encoding genes, and the established cell line stably expresses the gene of the non-coding RNA, and the protein-encoding first and second foreign genes; wherein the gene of a non-coding RNA is a DNA consisting of the following nucleotide sequence: (a) SEQ ID NO: 2 or a complementary sequence thereof; or (b) a  sequence that is identical to SEQ ID NO: 2 except for 1 base; Instant claim 34 is directed to A method for establishing a cell line that stably expresses two or more foreign genes, wherein the method comprises transferring a first foreign gene and a gene of a non-coding RNA to a cell so that the first foreign gene and the gene of a non-coding RNA are expressed; transferring a second foreign gene to the cell; and transferring a third foreign gene to the cell, wherein the second and third foreign genes are difficult to express at the same time in a cell line in which transferring the gene of a non-coding RNA was not performed, the first, second, and third foreign genes are protein-encoding genes, and the established cell line expresses the gene of the non-coding RNA, and the protein- encoding first, second, and third foreign genes; wherein the gene of a non-coding RNA is a DNA consisting of the following nucleotide sequence: (a) SEQ ID NO: 2 or a complementary sequence thereof; or (b) a sequence that is identical to SEQ ID NO: 2 except for 1 base; and wherein the first foreign gene is a taurine transporter (TAUT) gene.
Claim 1, of “149 is directed to a method of producing an antibody comprising culturing a cell into which a DNA encoding a desired antibody and APES (Antibody Production Enhancing Sequence) have been exogenously introduced by transfection, thereby producing the desired antibody, wherein the APES is a nucleic acid molecule that increases the ability of the cultured cells to produce the antibody, wherein the APES is selected from nucleic acid molecules each consisting of any of the following nucleotide sequences: (a) a DNA consisting of the nucleotide sequence of any of SEQ ID NOs:1 to 16 and 29; (b) a DNA consisting of 19 to 25 nucleotides in the sequence of SEQ ID NO: 2; (c) an RNA that is a transcript of (a), or (b); and (d) a DNA or RNA consisting of a sequence that can bind 19 to 25 nucleotides in the sequence of SEQ ID NO: 2 by base pairing. Claim 4 of  “149 is directed to the method according to claim 1, wherein the method further comprises introducing a DNA encoding a taurine transporter. 
Thus, claims 1, 4 of “149 do not overlap with instant claims 33, 34 for “establishing a cell line that stably expresses two or more foreign genes” using “the gene of a non-coding RNA, 
Thus, the rejection is withdrawn.
Conclusion
No claims are allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Magdalene K. Sgagias whose telephone number is (571)272-3305. The examiner can normally be reached M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras, Jr. can be reached on 571-272-4517. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






Magdalene K. Sgagias,
Art Unit 1632

/ANOOP K SINGH/Primary Examiner, Art Unit 1632